RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2018-CA-001644-MR



NICOLE T. MCGUFFEY, AS
ADMINISTRATRIX OF THE
ESTATE OF JONATHAN C. MCGUFFEY                                   APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.              HONORABLE JOHN E. REYNOLDS, JUDGE
                       ACTION NO. 14-CI-04220



RONALD HAMILTON AND
JASON LAMB                                                        APPELLEES



                              OPINION
                      REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND KRAMER, JUDGES.

CALDWELL, JUDGE: Pursuant to the principle of circular indemnity, the Fayette

Circuit Court granted summary judgment to Jason Lamb and Ronald Hamilton on

Nicole McGuffey’s claims stemming from her father’s death due to injuries he
sustained in a moped accident. The accident was caused by oil which leaked from

a tractor-trailer (the truck) driven by Lamb and owned by Hamilton. Because

indemnity is premised upon parties being at unequal fault, we conclude summary

judgment was inappropriate because the record does not show that Lamb and

Hamilton have markedly different fault than Select Diesel Repair, a garage which

had recently serviced the truck. We also conclude the trial court erred by requiring

Nicole McGuffey, hereafter simply referred to as McGuffey, to have an expert

witness to present legally cognizable claims that Lamb and Hamilton violated the

Federal Motor Carrier Safety Regulations (FMCSR) and their Kentucky

counterpart.

      INTRODUCTION AND GENERAL INDEMNITY PRINCIPLES

               Usually we would begin by reciting this appeal’s relevant procedural

and factual history. But this is not the usual case because its outcome depends on

understanding fully the thorny concept of indemnity, particularly one of its subsets,

circular indemnity. Therefore, we deem it necessary to discuss the essential tenets

of indemnity before relating the case’s facts and procedural history.

               Indemnity is a common law principle whereby a party seeks

“restitution for damages he/she was required to pay for injuries sustained by

another and which were entirely or primarily caused by the party against whom

indemnity is sought.” Degener v. Hall Contracting Corp., 27 S.W.3d 775, 781-82


                                          -2-
(Ky. 2000). Therefore, indemnity is a form of reimbursement, proper only if the

party seeking it is only secondarily, or less, at fault than the party from whom it is

sought. See, e.g., Ruby Lumber Co. v. K.V. Johnson Co., 299 Ky. 811, 187 S.W.2d
449, 450 (1945) (“The general rule is that before one who has paid damage may be

entitled to indemnity or restitution from another, it is essential that such other

should be primarily responsible for the negligent act which caused the injury.”).

Courts generally utilize the Latin phrase in pari delicto to describe a situation in

which the parties are at roughly equal fault, in which case indemnity is unavailable,

so for Lamb and Hamilton to be entitled to summary judgment based on indemnity

they had to show they were not in pari delicto with Select Diesel. However,

though “in pari delicto” means “[e]qually at fault[,]” BLACK’S LAW DICTIONARY

(11th ed. 2019), courts do not require a showing that the parties are “literal 50/50

partners in the plaintiff’s injury.” Stanford v. United States, 948 F. Supp. 2d 729,

744 (E.D. Ky. 2013).

             “[I]ndemnity traditionally shifts the entire loss to the tortfeasor who

was actually at fault.” 1 COMPARATIVE NEGLIGENCE MANUAL § 9:13 (2020). That

shifting of the entire loss (i.e., damages) is “[e]ssentially an all-or-nothing

proposition . . . . ” 1 AMERICAN LAW OF TORTS § 3:28 (2020). See also Stanford,
948 F. Supp. 2d at 745 (“Since the right [to indemnity] precedes the creation of

several liability, it does not divide liability up among the parties. Rather, it is a


                                           -3-
right of total indemnity. . . . Thus, a proper indemnity claim must allege that one

tortfeasor deserves all or nearly all the blame for the plaintiff’s injury.”) (internal

quotation marks and citations omitted). Consequently, indemnity has some

characteristics of the ancient, discarded doctrine of contributory negligence, which

has caused some jurists, both within and outside Kentucky, to question its

continuing propriety in our modern, comparative negligence legal world. See, e.g.,

Degener, 27 S.W.3d at 786-87 (Keller, J., dissenting) (referring to indemnity as “a

relic from days gone by” and opining that “[t]he same principles of fundamental

fairness that compelled the discarding of contributory negligence in favor of

comparative negligence also compels the elimination of indemnity between joint

tortfeasors who shoulder unequal fault”); Eclectic Inv., LLC v. Patterson, 357 Or.
25, 346 P.3d 468, 475 (Or. 2015) (“The doctrine of common-law indemnity was

developed before comparative responsibility and is inconsistent with its

framework.”); Memorial Sports Complex, LLC v. McCormick, 499 S.W.3d 700,

708 (Ky. App. 2016) (Maze, J., concurring) (opining that indemnity was “not

needed” and urging our Supreme Court to “take the opportunity to sort out the

continued viability of contribution and indemnity and their proper relationship to

statutory apportionment of fault. Doing so would alleviate a great source of

confusion for trial courts and for juries.”). Nonetheless, twenty years ago a

majority of our Supreme Court held that common law indemnity, archaic though it


                                           -4-
was to the dissenters, had survived Kentucky’s transition from contributory

negligence to comparative negligence. Degener, 27 S.W.3d at 780-81.

             This case primarily involves a subset of common law indemnity

known as circular indemnity. Under circular indemnity, a plaintiff’s claims against

a non-settling party are extinguished when a plaintiff settles with another party and

agrees to hold the settling party harmless for claims made against it by the non-

settling party—in other words, the plaintiff “would end up indemnifying another

party for its own original claim.” In re El Paso Refinery, LP, 302 F.3d 343, 350

(5th Cir. 2002). A typical hypothetical example would be: a plaintiff sues Roe and

Doe; plaintiff settles with Doe and agrees to hold Doe harmless from claims

brought against it by Roe; plaintiff receives a $100,000 judgment against non-

settling party Roe; Roe then seeks, and receives, $100,000 from settling party Doe

via indemnification; and the indemnification/hold harmless terms of the plaintiff’s

settlement agreement with Doe require plaintiff to reimburse Doe $100,000—the

end result being plaintiff receives a $100,000 judgment from Roe but has to pay

$100,000 to Doe.

             Expending scarce judicial resources on allowing a plaintiff to pursue a

judgment from one defendant on the front end which the plaintiff would have to

essentially repay to another defendant on the back end is inefficient, if not

pointless. Thus, circular indemnity acts to preclude a plaintiff’s functionally


                                         -5-
valueless claims against the non-settling party, Roe in our example, and under the

trial court’s reasoning, Lamb and Hamilton in the case at hand.

             Applying those principles to the facts of this case, for circular

indemnity to apply the record must show with the unmistakable clarity required to

support granting summary judgment that: 1) Lamb and Hamilton are entitled to

indemnity from the settling defendant, Select Diesel, and 2) McGuffey would have

to repay (hold harmless) Select Diesel for Lamb and Hamilton’s indemnity claims.

See In re El Paso Refinery, LP, 302 F.3d at 350 (“In order to invoke circuity of

action as a defense in this case, TRMI must show that two requirements are met.

First, the non-settling defendant [TRMI] must be entitled to indemnity or

contribution from the settling defendant [the Debtor]. Second, there must be an

express or implied obligation on the part of the plaintiff [RHC] to hold harmless

the settling tort-feasor [the Debtor] from further liability, by indemnity or

contribution.”) (internal quotation marks and citations omitted).

             It is beyond dispute that McGuffey agreed to hold Select Diesel

harmless, but Lamb and Hamilton’s right to seek indemnification from Select

Diesel is disputed. At this stage, the relative fault of Select Diesel vis-à-vis Lamb

and Hamilton is hazy and “[i]ndemnity is not an issue until fault has been

determined.” Clark v. Hauck Mfg. Co., 910 S.W.2d 247, 253 (Ky.

1995), overruled on other grounds by Martin v. Ohio County Hosp. Corp., 295


                                          -6-
S.W.3d 104 (Ky. 2009). Therefore, courts at the summary judgment stage must

tread carefully before pretermitting claims based upon indemnity. Later in this

opinion we will discuss precedent which illustrates when summary judgment based

on indemnity is proper (when the relative fault of the parties is obvious) and when

it is not (when the relative fault of the parties is murky). Distilled to its essence,

summary judgment based upon indemnity is proper only when “the settling party

[here, Select Diesel] was clearly the party at fault, and any liability of the

nonsettling party [here, Lamb and Hamilton] was only through the settling party’s

fault.” York v. Petzl America, Inc., 353 S.W.3d 349, 354 n.5 (Ky. App. 2010).

          RELEVANT FACTUAL AND PROCEDURAL HISTORY

             Having set out the indemnity lens through which this case must be

properly viewed, we now turn to relating this appeal’s most germane underlying

facts and procedural history. Hamilton owns a trucking company and employed

Lamb as a truck driver. On July 21, 2014, Lamb picked up the truck from Select

Diesel Repair in Dry Ridge, Kentucky, where it had undergone maintenance,

including changing the oil and oil filter. According to Lamb, he performed a pre-

trip inspection and then drove the truck from Dry Ridge to Frankfort, Kentucky,

where he picked up a load of scrap metal. Lamb then drove the truck to Baker’s

Iron & Metal in Lexington, Kentucky, where he unloaded it, reloaded it, and went




                                           -7-
back to Frankfort. As was his routine, Lamb then went on a second run, driving

the again reloaded truck back towards Baker’s Iron in Lexington.

             After exiting I-75 and turning south on North Broadway in Lexington,

Lamb heard a buzzer sound and saw that the oil indicator light was illuminated.

The oil pressure gauge then dropped to zero and the truck shut down, but Lamb

managed to maneuver it to the median lane, where he coasted to a stop. He

activated the truck’s flasher lights, placed safety triangles behind it, and called

Hamilton. At that point, according to Lamb’s deposition, oil was pouring out of

the truck. Although Hamilton testified at his deposition that he had “no idea” who

called the fire department, it is uncontested that fire department personnel

eventually arrived to secure the scene and attempt to clean up the substantial

amount of spilled oil.

              Meanwhile, the decedent, Jonathan McGuffey, rode his moped in the

opposite direction on North Broadway, going past the stranded truck and cleanup

operation. As he attempted to turn left from North Broadway onto a side street, his

moped slipped on oil which had leaked from the truck as it passed through that

area, causing the injuries which ultimately led to his unfortunate death.

             After her appointment as administratrix, Nicole McGuffey, Jonathan

McGuffey’s daughter, filed a complaint alleging that the negligence of Hamilton

and Lamb in failing to properly maintain the truck resulted in her father’s wrongful


                                          -8-
death. She subsequently amended her complaint to add negligence claims against

Select Diesel in its maintenance and repair of the truck.

               In December 2015, she settled her claims against Select Diesel and

executed a release agreement. In relevant part, the release provides:

                      It is further agreed that, in exchange for this
               settlement[,] Plaintiff, Nicole T. McGuffey, as
               Administratrix of the Estate of Jonathan McGuffey and
               on behalf of the Wrongful Death Beneficiaries of
               Jonathan McGuffey, agrees to indemnify and hold
               harmless [Select Diesel] . . . for all claims which were or
               could have been raised against them by any other party to
               the civil action currently pending before the Fayette
               Circuit Court, Division III, . . ., being Civil Action #14-
               CI-4220 in that court, or any other civil action arising
               from the subject incident which occurred on or about July
               21, 2014 on North Broadway, U.S. Highway 27, in
               Lexington, Fayette County, Kentucky and/or the service
               and maintenance of a 2000 Freightliner owned by Ronald
               P. Hamilton and operated by Jason Lamb . . . .

                                             ****

                        It is understood that this Release is intended to
               release only [Select Diesel]. . . . This Release has no
               effect upon Nicole T. McGuffey, as Administratrix of the
               Estate of Jonathan McGuffey and on behalf of the
               Wrongful Death Beneficiaries of Jonathan McGuffey’s
               claims against other parties in the litigation currently
               pending before the Fayette Circuit Court, Division III,
                . . . being Civil Action #14-CI-4220.[1]

1
  Portions of the release were quoted in various documents in circuit court, and the full release
was apparently provided to the trial court. But, for unknown reasons, a full copy of the release is
not in the circuit court record before us. McGuffey attached a copy of it to her brief, and Lamb
and Hamilton have not taken issue with her doing so, nor have they argued that the copy she
attached is inaccurate and/or incomplete. Under those unique circumstances, we conclude our

                                               -9-
               Appellees Hamilton and Lamb thereafter filed two motions for

summary judgment. The first claimed entitlement to summary judgment based

upon McGuffey’s failure to provide expert testimony to buttress her claim they had

violated the FMCSR, the alleged violation(s) of which provided the basis for her

negligence per se claims.2 The second motion was based upon circular indemnity,

specifically language in the release under which McGuffey agreed to indemnify

Select Diesel and hold it harmless “for all claims which were or could have been

raised against [it] by any other party” to the litigation (i.e., Hamilton and Lamb).

               The trial court granted both summary judgment motions. First, the

court concluded that without expert testimony a jury would lack the necessary

knowledge to evaluate Hamilton and Lamb’s conduct concerning alleged

violations of the FMCSR. Second, the court concluded that Lamb and Hamilton

were not in pari delicto with Select Diesel in causing Mr. McGuffey’s injuries;

thus, the principles of circular indemnity foreclosed McGuffey’s claims against

them because McGuffey would have eventually had to reimburse Select Diesel for

the indemnity claims it would have had to pay to Lamb and Hamilton. This appeal

followed entry of the second summary judgment.


consideration of the release attached to McGuffey’s brief is permissible and does not violate the
rule generally preventing us from considering materials not found in the record.
2
 McGuffey originally had a trucking expert but failed to timely disclose the expert, so the trial
court ruled the expert could not testify. After that, McGuffey argued, out of necessity, that she
did not need an expert.

                                               -10-
                                     ANALYSIS

             A. Issues Presented

             McGuffey contends neither summary judgment was proper. As to the

first, she argues the trial court improperly grafted the general rule requiring expert

witnesses in medical malpractice cases onto her FMCSR claims. She argues the

second summary judgment was improper because the trial court erroneously

concluded that Lamb and Hamilton were not in pari delicto with Select Diesel,

which led it to foreclose her claims via misapplication of circular indemnity. We

agree with McGuffey that both summary judgment motions were improvidently

granted.

             B. Summary Judgment Standards of Review

             We commence our analysis by reiterating the familiar, stringent

summary judgment standards in Kentucky:

                    The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. Kentucky Rules of Civil Procedure (CR)
             56.03. There is no requirement that the appellate court
             defer to the trial court since factual findings are not at
             issue. Goldsmith v. Allied Building Components, Inc.,
             Ky., 833 S.W.2d 378, 381 (1992). “The record must be
             viewed in a light most favorable to the party opposing the
             motion for summary judgment and all doubts are to be
             resolved in his favor.” Steelvest, Inc. v. Scansteel Service
             Center, Inc., Ky., 807 S.W.2d 476, 480 (1991).
             Summary “judgment is only proper where the movant

                                         -11-
              shows that the adverse party could not prevail under any
              circumstances.” Steelvest, 807 S.W.2d at 480, citing
              Paintsville Hospital Co. v. Rose, Ky., 683 S.W.2d 255
              (1985). Consequently, summary judgment must be
              granted “[o]nly when it appears impossible for the
              nonmoving party to produce evidence at trial warranting
              a judgment in his favor. . .” Huddleston v. Hughes, Ky.
              App., 843 S.W.2d 901, 903 (1992), citing Steelvest,
              supra (citations omitted).

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996).

              C. An Expert Witness Was Not Required

              McGuffey argues the trial court abused its discretion in applying the

general requirement that a plaintiff present an expert in medical negligence cases,

as set out in Blankenship v. Collier, 302 S.W.3d 665 (Ky. 2010), to other types of

claims. On the other hand, Lamb and Hamilton argue the jury would not be able to

understand adequately the requirements imposed by the FMCSR without expert

testimony. We agree with McGuffey, a conclusion which should not be a huge

surprise since we and our Supreme Court have consistently refused to expand the

Blankenship requirement of expert testimony to non-professional negligence

cases.3


3
 We refer to professional negligence instead of medical negligence because we held an expert
was required to present a cognizable legal malpractice claim in Gleason v. Nighswander, 480
S.W.3d 926, 929 (Ky. App. 2016). See also 4 LEGAL MALPRACTICE § 37.123 (2020) (“Whether
an attorney has complied with the standard of care is an issue of fact, unless the evidence of
negligence is so conclusive that reasonable persons can reach only one conclusion. Otherwise,
expert testimony is necessary to establish the standard of care, since only an attorney can
competently testify to whether the defendant met the prevailing legal standard.”) (footnotes
omitted). Having experts for legal or medical malpractice cases is premised upon the fact that

                                             -12-
               We concisely explained why expert witnesses are generally not

required in non-professional negligence cases in Stathers v. Garrard County Board

of Education, 405 S.W.3d 473, 479-80 (Ky. App. 2012):

               We begin by noting that “causation . . . presents a mixed
               question of law and fact.” Therefore, whether a
               plaintiff’s damage was caused by the tort defendant
               typically “should be left to the jury to determine.” It is
               not surprising then that, with the exception of
               [professional] malpractice cases, we could find no
               Kentucky appellate opinion affirming any grant of
               summary judgment based on a plaintiff’s inability to
               establish, through expert testimony, the existence of a
               genuine issue of . . . material fact . . . .

(Emphasis added) (footnote and citations omitted). No case since Stathers has

imposed the requirement for an expert witness in medical negligence cases to

claims not involving professional malpractice.

               As underscored in Stathers, the pivotal question is whether,

considering the record and the reasonable inferences therefrom, “it is still

impossible, in a practical sense, for [an appellant] to prevail at trial.” Id. at 481. A

trial court’s determination that an expert is required is reviewed on appeal for

abuse of discretion. Caniff v. CSX Transportation., Inc., 438 S.W.3d 368, 374 (Ky.


doctors and attorneys receive lengthy, specialized education and the appropriate standards of
performance for those professions are based upon that specialized training. Although the
trucking industry is vital and requires some special skills, it is not based upon years of
specialized training in areas generally unfamiliar to the general population. In short, McGuffey’s
claim that Lamb and Hamilton violated trucking regulations is qualitatively different than
allegations of professional malpractice.



                                              -13-
2014). We readily conclude the trial court here abused its discretion by granting

summary judgment to Lamb and Hamilton based upon McGuffey’s failure to have

an expert trucking witness.

             An expert is not required simply because a plaintiff alleges violations

of a federal regulatory system with which most jurors are likely unfamiliar. In

Caniff, for example, the trial court granted summary judgment to defendants in a

case involving alleged violations of the Federal Employers Liability Act (FELA),

which governs the railroad industry, because the plaintiff did not have an expert

railroad industry witness. Id. at 371. Our Supreme Court found no expert was

necessary, explaining its reasoning as follows:

             The case at bar is not a medical malpractice case, or any
             other type of professional negligence case. At its root,
             this case is a normal “slip and fall” case. Under FELA,
             the jury is asked to determine whether CSXT’s
             negligence played any role in Caniff’s injuries.
             Blankenship is also unlike this case in that the trial court
             there granted summary judgment based upon an
             undisputed need for an expert witness. There was no
             such undisputed need for an expert witness in the case at
             bar. . . . Experts are often required in complex cases in
             which a jury will not understand, through common
             knowledge or experience, the intricacies involved in the
             negligence claim. This is simply not one of those cases.
             Here, the duty, breach, foreseeability, causation, and
             injury which Caniff must prove in order to succeed in his
             action under FELA can be readily understood by the jury
             without the aid of an expert witness. Furthermore, there
             was no undisputed need for an expert, as existed in
             Blankenship. . . . At any rate, we are at an utter loss as to
             why an expert would be required in a case such as this.

                                         -14-
             Lay jurors can determine whether CSXT’s actions were
             negligent in this case without any such testimony to
             explain to them the standards as they existed in the
             railroad industry at the time of Caniff’s injury. While it
             would be within the discretion of the trial court to allow
             an expert witness to testify as to these industry standards
             in this case, it is not within its discretion to require as
             much in order for Caniff’s case to survive a motion for
             summary judgment.
Id. at 373-375 (footnotes and paragraph breaks omitted). If an expert was not

required to explain the railroad industry norms in a FELA case, we are similarly

“at a loss” as to why an expert would be required to explain the trucking industry

norms in this FMCSR case.

             Having examined the record in the light most favorable to McGuffey

and resolving all doubts in her favor, we, like the Court in Stathers, are persuaded

that “it is not impossible for a jury to rule” in McGuffey’s favor. Stathers, 405
S.W.3d at 481 (citing Steelvest, 807 S.W.2d at 480). Regardless of whether the

claims presented are based upon strict liability, negligence per se, or simple

negligence, the fundamental principles remain the same. We are confident that the

jurors of this Commonwealth can understand adequately the requirements of the

FMCSR and whether Lamb and Hamilton failed to satisfy them.




                                        -15-
              We recognize that Lamb and Hamilton have identified experts who

will purportedly testify that they did not violate the FMCSR.4 Perhaps a jury will

find that testimony carries conclusive weight. Perhaps not. But the issue is not

whether Lamb and Hamilton’s experts will prove to be more persuasive than

McGuffey’s lay witnesses; the issue is whether it was impossible for McGuffey to

prevail without presenting an expert trucking witness. It was not. See Chamis v.

Ashland Hospital Corp., 532 S.W.3d 652, 656 (Ky. App. 2017) (“Ordinary

negligence cases . . . can be established without expert testimony. Medical

malpractice cases, however . . . usually require expert medical testimony . . . .”)

(citation omitted). Consequently, the trial court abused its discretion by granting

summary judgment to Lamb and Hamilton based solely upon McGuffey’s failure

to produce expert testimony to support her claims of negligence per se.

              D. The Record Does Not Show That Lamb and Hamilton Had a

Clear, Unmistakable Entitlement to Claim Indemnity from Select Diesel

              Turning now to the judgment holding that Lamb and Hamilton were

not in pari delicto with Select Diesel and are thus entitled to indemnity as a matter

of law, we are again convinced that summary judgment was inappropriate. Lamb

and Hamilton claim circular indemnity is triggered by language in the release by


4
 The record only contains identification of those experts, not their reports. In any event,
McGuffey’s claims are not automatically extinguished just because the defendants retained
experts in this non-professional negligence case.

                                              -16-
which McGuffey agreed to indemnify Select Diesel and hold it harmless “for all

claims which were or could have been raised against them by any other party” to

the litigation. The question on summary judgment is whether the record shows

that it would be impossible for McGuffey to prevail. And for McGuffey to

overcome circular indemnity at the summary judgment stage, the record must show

a possibility that Lamb and Hamilton were in pari delicto with Select Diesel. That

possibility exists here.

             1. There Is Not Sufficient Evidence to Show Select Diesel Was

Primarily at Fault

             First, in our view, Lamb and Hamilton are raising what amounts to a

res ipsa loquitur (the thing speaks for itself) argument: the fact that the oil spill

occurred on the day that Lamb picked up the tractor trailer from Select Diesel

means Select Diesel’s negligence caused the oil to leak. It is possible that may

turn out to be accurate. But the question is whether summary judgment was proper

based upon what the record shows now, not what it may show later.

             Lamb and Hamilton cite to nothing specific in the record to show that

the temporal relationship between maintenance performed by Select Diesel and the

leaking oil means that Select Diesel inevitably caused the leak. Specifically, the

record does not contain affidavits or depositions by expert witnesses or lay persons

with first-hand knowledge opining that the leak was caused by Select Diesel and


                                          -17-
Select Diesel has not admitted any negligence or responsibility for the oil leak.

Generally, “[s]uspicion is not legally sufficient to support a finding of causation in

a tort case: that evidence of an event followed closely by manifestation of

conditions which did not appear before the event raises only suspicion that the

event at issue caused the condition.” 86 C.J.S. Torts § 104 (2020). And even if

Select Diesel negligently performed repairs, a jury could conclude that Lamb and

Hamilton were also negligent.

                 Lamb drove the truck extensively between the time he picked it up

from Select Diesel and the time he had to pull into a median due to the leaking oil.

It is common knowledge that a vehicle can be damaged any time it is driven—

especially if the vehicle is driven multiple times to scrap yards. It is also common

knowledge that mechanical parts do not have an unlimited lifespan and thus can,

and do, malfunction at any time, even absent negligence. Indeed, we do not know

exactly when the oil first began to leak.

                 Moreover, in seeming contradiction to his current position, at his

deposition Hamilton absolved Select Diesel from any responsibility for the oil

leak.5 Lamb similarly agreed at his deposition that he had no “firsthand


5
    The following colloquy occurred at Hamilton’s deposition:

         Q [by McGuffey’s then-counsel] At one point there was an allegation that
         Donato, or Select Diesel Repair, per your pleadings had some responsibility in the
         subject oil leak. Do you recall that?
         A [by Hamilton] No, I do not.

                                               -18-
knowledge” of what caused the oil leak at issue. Neither do we. A court cannot

presume and assume its way to summary judgment. Because the record does not

show conclusively the fault, if any, attributable to Select Diesel and/or Lamb and

Hamilton in causing the oil leak which ultimately led to Mr. McGuffey’s tragic

death, we cannot say that Select Diesel was primarily liable with Lamb and

Hamilton having only distant, secondary liability.

              2. Lamb and Hamilton’s Heightened Duties

              In addition to liability for the leak being unclear, Lamb and Hamilton

also had additional duties under the FMCSR since Lamb is a professional truck

driver possessing a Commercial Driver’s License (CDL) and Hamilton has a CDL

and owns a commercial trucking company. In fact, neither Lamb nor Hamilton

denies that he is subject to the requirements of the FMCSR.




       Q Do you feel or is it your position that Donato, or Select Diesel Repair, had any
       contribution to this oil spill at all?
       A No.
       Q Per your investigation, should Select Diesel Repair have discovered this check
       oil valve leak prior to the date of the incident?
       A No.
       Q Did a representative from Donato express to you an opinion as to what caused
       the check valve failure?
       A After the fact?
       Q Yes, sir.
       A It was just, you know, his opinion that that could happen, him being a
       mechanic.

Record (R.) at 938-39.

                                              -19-
               Both the federal government and Kentucky’s state government have

imposed heightened duties upon persons involved in the trucking industry. Indeed,

at his deposition Hamilton agreed that commercial, professional truck drivers have

a “heightened standard of care, exceeding that . . . expected of the citizens on the

roadway . . . .” For example, pertinent to this case, 49 Code of Federal Regulations

(C.F.R.) § 396.5 provides: “Every motor carrier shall ensure that each motor

vehicle subject to its control is—(a) Properly lubricated; and (b) Free of oil and

grease leaks.” Kentucky adopted large portions of the FMCSR for commercial

motor vehicles, including 49 C.F.R. § 396. See 601 Kentucky Administrative

Regulations (KAR) 1:005 § 2(11). Therefore, both Lamb and Hamilton had a

specific duty to ensure the tractor-trailer was not leaking oil.

               Lamb also had a specific duty to make sure the tractor-trailer was “in

safe operating condition” before driving it under 49 C.F.R. § 396.13(a).6 Indeed,

Lamb testified at his deposition that the truck at issue was taken for repairs or




6
  McGuffey’s complaint specifically cited only to § 396.5 but generally alleged that Hamilton
and Lamb had not “properly maintain[ed]” the tractor-trailer at issue. R. at 28. 49 C.F.R. §
396.3 mandates that “[e]very motor carrier and intermodal equipment provider must
systematically inspect, repair, and maintain, or cause to be systematically inspected, repaired,
and maintained, all motor vehicles and intermodal equipment subject to its control.” Therefore,
though better practice would have been to specifically cite to §§ 396.3, 396.11, and 396.13, the
complaint contains allegations which are at least the functional equivalent of the requirements of
those regulations. Indeed, it is beyond serious dispute that commercial trucking companies and
drivers have a duty to properly maintain commercial trucks. In short, any omission of an exact
citation to any applicable provision of the FMCSR does not relieve Lamb or Hamilton from their
obligation to properly inspect and maintain the truck at issue.

                                              -20-
service, some admittedly minor, fifteen times between February 2014 and when the

oil leak occurred in July 2014. But Lamb admitted that he noted none of those

fifteen repairs on his daily vehicle inspection reports, as is required by §§ 396.11

and 396.13. Lamb also agreed that a trucking company with twenty-four safety

violations like Hamilton’s company incurred in an eight-month period, which we

will soon discuss, needed to “reevaluate or remedy its system of inspection of

safety equipment . . . .” Lamb also testified that Hamilton “took fairly good care of

the equipment.” But a jury could have reached divergent conclusions as to

whether Hamilton and Lamb met their FMCSR inspection, repair, and reporting

duties.

             Moreover, Lamb testified that Hamilton did not guarantee Lamb could

drive an alternate truck when Lamb’s assigned truck was being repaired. Thus,

Lamb’s income was potentially negatively impacted whenever his truck needed

repairs or maintenance since he was paid by the load and so did not earn money

unless he was driving. A jury could conclude that system created a perverse

financial disincentive for Lamb to get his assigned truck serviced.

             Turning to Hamilton, he testified at his deposition that he did not train

Lamb on how to perform the requisite pre-trip inspections, nor did Hamilton’s

company have written policies governing pre-trip inspections. Moreover,

Hamilton failed to notice, or at least failed to correct, some reports submitted by


                                         -21-
Lamb which were deficient. Indeed, Hamilton admitted his drivers and trucks had

been cited numerous times by Kentucky and Ohio officials for violations, such as

not having properly operating turn lights and having defective breaks; yet he made

no changes to his company’s procedures. In fact, Hamilton did not even reprimand

a driver (not Lamb) who received eight violations in Kentucky, and an oil leak

violation in Ohio, during a single month in 2014.

              Hamilton also answered no when asked if Lamb’s driver’s log

sheet/time sheet for the date of the oil leak showed Lamb had engaged in a pre-trip

inspection. Hamilton testified that he believed a fifteen-minute listing of “on duty,

not driving” from 2:00 a.m. on the time sheet covered a time when Lamb

performed his pre-trip inspection. Lamb testified that he performed a pre-trip

inspection, which included looking at the “engine bay” at 4:30 to 5:00 a.m., then

later testified he performed an inspection from 2:00 to 2:15 a.m. He also testified

that he noticed no issues or defects with the truck’s “oil system” during that

inspection.

              Perhaps a jury would agree Lamb and Hamilton performed their

respective FMCSR duties, including conducting a proper pre-trip inspection the

day of the oil leak; perhaps not. But that is the point. The trial court ruled as a

matter of law that Lamb and Hamilton were not in pari delicto with Select Diesel,

implicitly accepting the argument that the lion’s share of fault lay at the feet of


                                         -22-
Select Diesel. But that conclusion has no solid evidentiary ground upon which to

rest; by contrast, there is evidence in the record from which a reasonable juror

could conclude that Lamb and Hamilton failed to meet their FMCSR duties.

             Given that, how then may it be reasonably said that it would be

impossible for McGuffey to show that Select Diesel and Lamb and Hamilton were

in pari delicto? To ask the question is to answer it. Since the record here does not

support a conclusion that, as a matter of law, Select Diesel was primarily

responsible for the oil leak, the trial court erred by finding Select Diesel and Lamb

and Hamilton were not in pari delicto.

             3. Precedent Holding That Indemnity Was Proper Is

Distinguishable Because There Was an Obvious Allocation of Fault in Those

Cases

             We will not burden this already lengthy opinion by discussing each

case cited by the parties. Instead, we will discuss three of the main cases: Brown

Hotel Company v. Pittsburgh Fuel Company, 311 Ky. 396, 224 S.W.2d 165

(1949); Crime Fighters Patrol v. Hiles, 740 S.W.2d 936 (Ky. 1987); and Butt v.

Independence Club Venture, Ltd., 453 S.W.3d 189 (Ky. App. 2014). Each of those

cases, along with the others cited by the parties in which indemnity was found to

apply, have distinguishable facts but share a common core: it was plain which




                                         -23-
parties were primarily liable and which were only secondarily liable—i.e., there

could not be a reasonable dispute that the parties were not in pari delicto.

             a. Brown Hotel Company v. Pittsburgh Fuel Company

             We begin with Brown Hotel, which remains the keystone case in

Kentucky indemnity law despite being rendered over seventy years ago. In that

case, “[a]n employee of the appellee, Pittsburgh Fuel Company, left insecure the

lid of a manhole into which he had unloaded coal, and a pedestrian was injured

when it turned with him.” 224 S.W.2d at 166. Even though Kentucky was then

still using contributory negligence, “[a] judgment for $5,277 for damages was

rendered against the fuel company and the Brown Hotel Company. The verdict

specified each should pay an equal part.” Id. The issue was whether Brown Hotel,

via its insurer, was entitled to indemnity from Pittsburgh Fuel Company.

             The former Court of Appeals began its analysis by setting forth the

basic principles of indemnity, which have subsequently been cited numerous times

by Kentucky appellate courts:

             The general common law rule that a joint tort feasor who
             is compelled to pay damages for the negligent or tortious
             act of another is not entitled to indemnity from the latter
             has become subject to so many exceptions and
             limitations—resting upon reasons at least as forceful as
             those which support the rule itself—the rule has become
             so narrow that it can hardly with propriety now be called
             the general rule. The general rule has become the
             specific rule only where joint tort-feasors were in pari
             delicto—equal fault. Other than that, the socalled [sic]

                                         -24-
              exceptions have become rules themselves. An Act of
              1926, now Kentucky Revised Statutes 412.030,[7]
              authorizing contribution among tort-feasors where the
              wrong reflects no moral turpitude, abrogated the so-
              called general rule but made no change in the exception
              which allows the right of indemnity where the person
              seeking it and the person from whom it is sought are not
              in pari delicto, as where the party who was compelled to
              pay the damages was less culpable than the other
              wrongdoer, although both were equally liable to the
              person injured. Where one of two parties does an act or
              creates a hazard and the other, while not concurrently
              joining in the act, is, nevertheless, thereby exposed to
              liability to the person injured, or was only technically or
              constructively at fault, as from the failure to perform
              some legal duty of inspection and remedying the hazard,
              the party who was the active wrongdoer or primarily
              negligent can be compelled to make good to the other
              any loss he sustained.
Id. at 166-67 (citations omitted).

              The Court in Brown Hotel held that indemnity was proper because it

was clear that Pittsburgh Fuel was primarily responsible for the pedestrian’s

injuries—i.e., it was inarguable that the hotel and fuel company were not in pari

delicto:

              The primary, efficient and direct cause of the accident
              was the positive antecedent negligence of the fuel
              company’s employee in failing to replace the manhole lid
              securely. This exposed the hotel company to liability.
              Its fault was a negative tort in failing to check upon the

7
  Unchanged since its enactment in 1942, Kentucky Revised Statutes (KRS) 412.030 provides in
its entirety that “[c]ontribution among wrongdoers may be enforced where the wrong is a mere
act of negligence and involves no moral turpitude.”



                                            -25-
             act of the coal delivery man and in failing to observe its
             affirmative duty to the public to see that the way was free
             of obstruction or the pitfall. Both were in fault but not
             the same fault toward the party injured. The employees
             of the two companies were not acting jointly or
             concurrently or contributorily in committing the tort.
             They were not in pari delicto.

             ...

             Under the common law rule there may be complete
             indemnity where one party’s liability is secondary
             because it arose from the negligence of the other party
             and would not have arisen but for it. This right is not
             derived from the statute but stands entirely on principles
             of equity.
Id. at 167-68.

             The trial court reasoned that, like the hotel employees in Brown,

Hamilton and Lamb’s fault was secondary, stemming from a failure to check the

proper performance of another party. The trial court concluded that the oil leak

was “because of the failure of the oil filter installed by Select Diesel.” However,

there is insufficient evidence to support that sweeping conclusion. The fact that

the oil spill occurred on the day that Lamb picked up the tractor-trailer from Select

Diesel does not inevitably lead to the conclusion that Select Diesel’s negligence

was the sole cause of the accident, as has previously been discussed. Select Diesel

has not admitted liability, nor has its liability, if any, been proven. Without

liability, there cannot be indemnity. Clark, 910 S.W.2d at 253. Moreover, the trial




                                         -26-
court failed to address the heightened duties of Lamb and Hamilton under FMCSR,

or the alleged violations thereof.

             Even if it is ultimately determined that the only reason the truck

driven by Lamb on the day in question spilled oil onto the road was because of the

improper work performed by Select Diesel, Lamb and Hamilton would not be

automatically relieved of all liability. Regardless of the reason the truck lost oil,

Lamb, as the driver, had a duty to operate the truck in a manner consistent with the

commercial trucking industry guidelines at all times, even—especially—when

other hazards appear. Regardless of the cause of the mechanical failure,

commercial truck drivers have an unflagging duty to inspect and then operate

commercial vehicles in a safe manner and a failure to do so can implicate liability.

Did Select Diesel negligently perform maintenance on the truck? Maybe. Did

Lamb inspect the truck fully and react appropriately and timely to the oil spill?

Maybe. Did Lamb and Hamilton make sure the truck was properly maintained?

Maybe. Was Select Diesel’s alleged negligence primary, with Lamb and

Hamilton’s being only secondary? Maybe. Maybes are insufficient to warrant

summary judgment.

             b. Crime Fighters Patrol v. Hiles

             In Hiles, Robert Cook, a customer at a White Castle fast food

restaurant, attacked another customer, Larry Hiles. Hiles sued White Castle for


                                         -27-
failing to exercise reasonable care in preventing the assault; White Castle filed a

third-party complaint against Crime Fighters Patrol, the security company it had

hired. 740 S.W.2d at 937. White Castle also filed a third-party complaint against

Cook, seeking indemnity. Crime Fighters Patrol, in turn, filed a cross-claim

against Cook, also seeking indemnification. Id. Cook filed an answer, alleging

Hiles had executed a release that provided in relevant part that Hiles would

“indemnify and forever hold harmless” Cook “against loss from any further claims

. . . brought against him by anyone for the purpose of enforcing a further claim for

damages on account of my injuries sustained on or about March 13, 1982,

specifically including any claims for contribution and/or indemnification.” Id.

             Like the case at hand, the trial court concluded that release entitled

White Castle and Crime Fighters Patrol to summary judgment on Hiles’ claims via

application of circular indemnity. Id. After aptly noting that trying to apply the

principles enunciated in Brown Hotel led courts to experience “much difficulty[,]”

the Court framed the issue as follows:

             Thus, we must decide whether the alleged negligent acts
             of White Castle and Crime Fighters Patrol should be
             considered “in pari delicto” with Cook’s wrongful acts in
             causing Hiles’ injury, in which case White Castle and
             Crime Fighters Patrol have only a claim for statutory
             contribution or partial indemnity, extinguished only by
             half because of the indemnity agreement from Hiles to
             Cook, or whether White Castle and Crime Fighters Patrol
             have a claim over against Cook for complete indemnity


                                         -28-
             extinguished completely by the promise of indemnity
             from Hiles to Cook.
Id. at 938-39.

             After an extensive discussion of the Restatement (Second) of Torts,

the Court concluded summary judgment based upon circular indemnity was

proper:

                    The basic allegation by Hiles against White Castle,
             and the fundamental fact that requires summary
             judgment, is that the appellants, White Castle and Crime
             Fighters Patrol, have at most failed to prevent an assault
             by Cook upon Hiles. They did not participate in making
             the assault. The issue must be resolved against the
             appellees even if we accept the case as they put it in their
             Brief, “an affirmative duty on the part of a business
             establishment to protect its business invitee from attacks
             of another business patron.” The fact pattern is
             analogous to the situation in Brown Hotel where the
             Pittsburgh Fuel Company left the lid of a manhole
             insecure and the Brown Hotel failed to maintain its
             premises free from this dangerous condition. It calls for
             complete indemnification.

             ...

             [A]s between White Castle and Crime Fighters Patrol,
             whose negligence, if any, consisted of failing to prevent
             the assault, and Cook, who perpetrated the assault,
             applying equitable principles the parties are not in pari
             delicto; White Castle and Crime Fighters Patrol would be
             entitled to complete indemnity from Cook. This is a case
             where there is no disagreement as to the material facts.
             The only dispute is the legal significance of those facts.
             A summary judgment is proper.
Id. at 939-41.

                                         -29-
               Though portions of Hiles may not be written in optimally clear and

concise language, its basic premise is the same as Brown Hotel: indemnity is

proper when the undisputed facts show one party is obviously the primary cause of

a plaintiff’s injuries. As discussed, there is no such obviousness here so Hiles does

not support granting summary judgment to Lamb and Hamilton.

               c. Butt v. Independence Club Venture, Ltd.

               Butt, the third main case relied upon by Lamb and Hamilton, involves

indemnity in light of the Kentucky Dram Shop Act. After leaving a bar owned by

Independence Club Venture, Ltd. (Independence), an intoxicated driver, Nathan

King, was involved in a fatal accident which killed three of his passengers and

injured the fourth, Bruce Butt. 453 S.W.3d at 191. The estates of the deceased

passengers and Butt settled their claims with King and his insurer. As part of the

settlement, the estates and Butt executed a release which stated in relevant part that

it was not intended to “preclude” claims against “potentially responsible parties,

such as liquor stores, restaurants, bars, and the like,” but the estates and Butt were

obligated to “hold harmless, and to indemnify [King and his insurer] from any and

all claims, liens, causes of action, demands or suits of any kind which may have

been brought because of the accident . . . or for any amount that they . . . may be

hereafter compelled to pay on account of any claims arising out of the accident

. . . .” Id.


                                         -30-
              Over nine months after executing the release, the estates and Butt sued

Independence, “alleging that it violated Kentucky’s Dram Shop Act by negligently

serving alcohol to King on the evening of February 28, 2010, and that said

negligence was a substantial factor in causing the accident.” Id. at 191-92. The

trial court granted summary judgment to Independence on circular indemnity

grounds. Id. at 192. The estates and Butt appealed.

              After discussing, among other things, Hiles, we concluded:

                     We are cognizant of the effect that this opinion
              will have on Appellants. Nevertheless, we cannot
              construe the release document in variance to its plain and
              unambiguous language regardless of what Appellants
              now assert was its intent. We believe that there is no
              conclusion that can be reached other than any cause of
              action against Appellee is moot because there ultimately
              can be no recovery of damages.

                     We conclude that the rationale set forth in . . .
              Hiles is dispositive herein. Although Appellants
              preserved their right to pursue a cause of action against
              Appellee [Independence], the “hold harmless” provision
              effectuates a release of any dram shop liability.
              Accordingly, we are compelled to agree with the trial
              court that “[Appellants] are precluded from any recovery
              against [Independence] because it would then be entitled
              to indemnity against King for the amount of any
              recovery, and [Appellants] would be required to hold
              King harmless to the extent of the indemnification.”
              Again, this is the “circuity of litigation” that courts must
              avoid.
Id. at 195.




                                          -31-
             Superficially, Butt resembles the case at hand in that there was a

release with a seemingly broad hold harmless/indemnity provision which lived in

odd, uneasy juxtaposition with another clause stating that the release was not

intended to impact a plaintiff’s right to pursue claims against other allegedly liable,

non-settling parties. However, there is a materially distinguishing feature between

this case and Butt: the Dram Shop Act specified King, the consumer of alcohol,

was primarily liable, leaving the dram shops only secondarily liable. In other

words, the General Assembly had enacted a law which made it impossible for King

and Independence to be in pari delicto.

             KRS 413.241(1) and (3) generally mandate that consuming, not

serving, alcohol “is the proximate cause of any injury, including death and

property damage, inflicted by an intoxicated person upon himself or another

person” and so “[t]he intoxicated person shall be primarily liable with respect to

injuries suffered by third persons.” Consequently, retail furnishers of alcoholic

beverages, like Independence, may only be secondarily liable. “Thus, KRS

413.241 dispelled the suggestion . . . that the dram shop and the drunken driver

ought to be considered in pari delicto.” DeStock No. 14, Inc. v. Logsdon, 993
S.W.2d 952, 957 (Ky. 1999) (footnote omitted).




                                          -32-
             In short, dram shop actions are well-suited for claims of indemnity

because, as a matter of public policy, the liability of the consumer of alcohol and

the furnisher of the alcohol is settled. As our Supreme Court held in DeStock:

             Since Logsdon [the consumer of alcohol] and DeStock
             [the furnisher of alcohol] were not in pari delicto and
             Logsdon is primarily liable and DeStock only secondarily
             liable to Reid and Alvey [injured plaintiffs who settled
             their claims against Logsdon and sued DeStock],
             DeStock will be entitled to indemnity against Logsdon
             for any sums it is required to pay in damages to
             them . . . . Unlike the situation presented in Crime
             Fighters Patrol v. Hiles, Ky., 740 S.W.2d 936 (1987), we
             are not required in this case to address the policy issue of
             whether the dram shop ought to be deemed in pari delicto
             with the drunken driver or whether it ought to be only
             secondarily liable, because that policy issue was decided
             by the legislature when it enacted KRS 413.241. This
             conclusion nullifies the basis for Logsdon’s summary
             judgment against DeStock, i.e., that the respective
             liabilities of the dram shop and the drunken driver must
             be apportioned in accordance with KRS 411.182 . . . .
             Since it has been legislatively determined in KRS
             413.241(1) that DeStock’s negligence did not
             proximately cause Reid’s and Alvey’s injuries,
             comparative fault and apportionment are inapplicable to a
             determination of DeStock’s liability. As far as Reid and
             Alvey are concerned, KRS 413.241(2) imputes
             Logsdon’s liability to DeStock and recovery can be had
             against either or both. However, as between Logsdon
             and DeStock, KRS 413.241(3) declares Logsdon to be
             primarily liable and DeStock only secondarily liable,
             which entitles DeStock to the remedy of indemnity.
Id. at 957-58 (paragraph breaks omitted).




                                        -33-
             Obviously, this is not a dram shop case and there is no statute

declaring as a matter of public policy that Select Diesel or Lamb and Hamilton are

primarily liable here. Therefore, Butt is materially distinguishable and does not

support the trial court’s granting summary judgment to Lamb and Hamilton.

             d. York v. Petzl America, Inc.

             By contrast, perhaps the clearest statement on why summary judgment

based upon indemnity is inappropriate when there is uncertainty as to the

respective liability of various parties may be found in our decision in York, 353
S.W.3d 349. In York, Matthew York was injured in a rappelling class and sued the

maker of the rappelling harness, Petzl, and the class instructor and supervisor,

Charles Sparks and Charles Shaw. Id. at 351. Petzl filed indemnity-based cross-

claims against Sparks and Shaw. Id. York settled with Sparks and Shaw, and

executed a release which required York to “indemnify . . . and hold harmless

[Shaw and Sparks] from any and all other claims, cross-claims, damages, demands,

actions or causes of action by any party, including, but not limited to [Petzl], for

reimbursement of any sums paid to or on behalf of [York] as a result of the injuries

or damages allegedly sustained which is the subject of the lawsuit.” Id.

             Sparks and Shaw then moved for summary judgment on Petzl’s cross-

claims, but the trial court held that Petzl was entitled to common law indemnity

from them. Id. at 352. Petzl then was granted summary judgment on York’s


                                         -34-
claims against it based upon circular indemnity principles. When York appealed,

we held in relevant part:

                    In this case, taking every allegation in Petzl’s
             cross-claim as true, the fact remains that no agency or
             quasi-agency relationship existed between the parties,
             nor can it be said with complete certainty that any
             negligence on the part of Sparks or Shaw was the entire
             or primary cause of York’s injuries. Rather, a jury could
             decide that York was injured solely as a consequence of
             Petzl’s failure to design the rappelling harness correctly
             or Petzl’s failure to supply proper warnings regarding
             the use of the harness. A jury might also determine that
             Petzl, Sparks, and Shaw were all equally liable, or in
             pari delicto, which would bar any claims for indemnity
             by Petzl. Accordingly, we conclude that summary
             judgment was not appropriate in this situation.

                    Moreover, it is a well-established principle that
             one cannot be required to indemnify if one is not liable.
             In this case, no determination of liability has been made
             with regard to Shaw or Sparks.

                      The agreement states that York will indemnify and
             hold harmless Shaw and Sparks “from any and all other
             claims, cross-claims, damages, actions or causes of
             action by any party, including, but not limited to [Petzl]
             . . . .” At this point, there has not been a determination
             that Shaw and Sparks have any fault or liability
             whatsoever on any claim or cross-claim. Rather, the
             agreement specifically states that “[t]he parties to this
             Settlement Agreement and Release understand,
             acknowledge and agree that the damages, expenses, and
             fees that they have allegedly sustained and the alleged
             legal liability are disputed and denied[.]” The agreement
             further states that “the payment is not to be and will not
             be construed as an admission of liability on the part of
             [Sparks and Shaw].”


                                        -35-
                    As the Kentucky Supreme Court stated . . .
             “[i]ndemnity is not an issue until fault has been
             determined.” [Clark, 910 S.W.2d] at 253. Therefore,
             because there was no determination made regarding
             Sparks’s and Shaw’s liability, there could be no summary
             judgment on the issue of common law indemnity at that
             point.

                    Under Kentucky’s comparative fault principles, the
             jury should be instructed to apportion liability in
             proportion to the fault of each defendant (as well as to
             York, if appropriate), as KRS 411.182 provides for fault
             to be apportioned to a settling party. Assuming Petzl’s
             allegations in the cross-claim are true and the jury agrees,
             the amount of the accident caused by the negligence of
             Sparks and Shaw will be apportioned to them and not to
             Petzl. Petzl will be liable only for its own negligence, if
             any.

York, 353 S.W.3d at 354-55 (emphasis added) (footnote omitted).

             The fundamental similarities between York and the case at hand are

striking. In both cases, a plaintiff settled with some parties, reserving claims

against others. The settlement agreement in both cases expressly stated the settling

defendant was not admitting to having any liability for the plaintiff’s injuries and

required the plaintiff to indemnify/hold harmless the settling defendant from

claims which could be made by the non-settling defendant(s). The non-settling

defendants moved for summary judgment on circular indemnity principles in both

cases. However, the respective liabilities of the settling and non-settling

defendants were not plain in either case. Therefore, it could not be said as a matter

of law that the settling defendant and non-settling defendants were not in pari

                                         -36-
delicto, so the non-settling defendants were not entitled to summary judgment

based upon circular indemnity. In fact, summary judgment is even more

inappropriate here than in York because of the heightened FMCSR duties imposed

upon Lamb and Hamilton and the evidence from which a reasonable jury could

conclude they failed to satisfy those duties.8 Thus, this case falls squarely within

our general pronouncement in York that when a case involves disputed, or

unknown, facts “the question of whether there should be indemnity is a question of

law once the facts have been determined by a jury.” Id. at 353 (emphasis added).

                                         CONCLUSION

               For the foregoing reasons, the Fayette Circuit Court twice

improvidently granted summary judgment to Jason Lamb and Ronald Hamilton.

Accordingly, we reverse each of the summary judgments at issue in this appeal and

remand the case to the Fayette Circuit Court for further proceedings consistent

with the opinion.



8
  Another case in which a court concluded indemnity was improper because the parties were in
pari delicto is Lahutsky v. Wagner Moving & Storage, Inc., No. 5:10-CV-00007-R, 2011 WL
5597330 (W.D. Ky. Nov. 17, 2011), which we cite briefly because of its prominence in the
parties’ briefs and trial court’s order. In that case, a plaintiff sued a business after falling on icy
stairs because the business failed to install a handrail or canopy, as required by the Kentucky
Building Code; the business filed a third-party complaint for indemnity against the company who
constructed the stairs. Id. at *1. The court held the business was not entitled to indemnity from
the construction company because the business had apparently consciously chosen to not ask the
construction company to install a handrail or canopy. Id. at *14-15. In short, the court came to
the unremarkable conclusion that indemnity was inappropriate because the parties were in pari
delicto.



                                                -37-
           ALL CONCUR.


BRIEF AND ORAL ARGUMENT     BRIEF FOR APPELLEES:
FOR APPELLANT:
                            Gregg E. Thornton
Karl Price                  Jillian D. House
Louisville, Kentucky        Betsy R. Catron
                            Lexington, Kentucky

                            ORAL ARGUMENT FOR
                            APPELLEES:

                            Gregg E. Thornton
                            Lexington, Kentucky




                          -38-